Case 19-80064-TLS Doc 1651-6 Filed 07/02/19 Entered 07/02/19 22:53:10                               Desc
            Exhibit F - Offer and Bidder Registration Form Page 1 of 2


                               OFFER AND BIDDER REGISTRATION FORM

Bidder, __________________________________________________________________, hereby:

       Offers to buy the following parcels of real property listed on the attached Annex 1 (the
        “Property”) for the price set forth below, pursuant to this Offer & Bidder Registration Form and
        the terms and conditions of the accompanying executed Purchase Sale Agreement, and
       Seek to become a Qualified Bidder pursuant to the terms and conditions of the Bidding
        Procedures

Bidder hereby warrants and represents:

   a) Bidder offers to purchase the Properties.

   b) Bidder understands that unless otherwise agreed to by Seller:
          a. The sale must close on or before August 1, 2019, or three business after the Hearing
              approving the respective sale.

   c) Bidder has received, reviewed and understands the terms and conditions of the Purchase and
      Sale Agreement and agrees that any purchase will be governed by those terms.

   d) Each bid along with any subsequent bid is irrevocable pursuant to the terms of the Bidding
      Procedures.

   e) Each bid is and shall be a good faith, bona fide, irrevocable offer to purchase one or more
      Properties on an all‐cash in readily available funds, on an as‐is, where‐is basis, with no
      contingencies.

   f)   Bidder had an opportunity to inspect and examine the Property and to review all other pertinent
        documents with respect to the Property prior to making its bid and Bidder relied solely on that
        review and upon its own investigation and inspection of the Property in making its bid. Bidder is
        not relying upon any written or oral statements, representations, or warranties of the Debtors,
        Debtors’ counsel and/or A&G or any of Debtors’ other agents or representatives.

   g) Bidder is either not represented by a broker seeking a commission, or if Bidder is represented by
      a broker, Bidder is wholly responsible for its broker’s commission. Bidder hereby indemnifies
      and agrees to hold the Debtors, their professionals, and A&G harmless from claims of a broker
      seeking a commission based upon Bidder’s bid.

   h) Bidder consents to receive e‐mail notice and correspondence in connection with this bid.
          a. E‐mail address: __________________________________

   i)   If needed to prove to the Bankruptcy Court that Bidder can consummate the sale (as required by
        the Bankruptcy Code), Bidder will make the following available to testify at the Sale Hearing if
        necessary:
             a. Name: ___________________________
Case 19-80064-TLS Doc 1651-6 Filed 07/02/19 Entered 07/02/19 22:53:10    Desc
            Exhibit F - Offer and Bidder Registration Form Page 2 of 2


        b. Title: _____________________________

                                      ANNEX 1

           Property Description                       Bid Price
